Citation Nr: 1122260	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  06-30 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for epididymitis.

2.  Entitlement to a compensable initial disability rating for manifestations of condyloma acuminata.

3.  Entitlement to a compensable initial disability rating for onychomycosis with tinea pedis.

4.  Entitlement to a compensable initial disability rating for status-post varicocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had honorable active military service from July 15, 1985 to May 12, 1999, and a period of other than honorable service from May 13, 1999 to July 8, 2002.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This case was previously before the Board in February 2009 and was remanded for additional development.

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board in November 2008.  The transcript of that proceeding is of record.

The Board does not find that the Veteran (or the evidence of record) has raised the issue of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the Board notes that at the October 2009 VA examination the Veteran indicated that he was working full-time.

FINDINGS OF FACT

1.  Epididymal cysts have not been dissociated, by competent clinical evidence of record, from the Veteran's active service.

2.  Throughout the rating period on appeal, the Veteran's condyloma acuminata is manifested by multiple small warts requiring topical treatment.

3.  Throughout the rating period on appeal, the Veteran's onychomycosis with tinea pedis affects less than 5 percent of the entire body and less than 5 percent of exposed areas affected.

4.  Throughout the rating period on appeal, the Veteran's varicocele disability is manifested by complaints of pain and swelling, with swelling shown on examination.


CONCLUSIONS OF LAW

1.  Epididymal cysts were incurred in the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for an initial rating of 10 percent for condyloma acuminata have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7803, 7819 (prior to and from August 30, 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7803, 7819 (2008); 38 C.F.R. §§ 4.7, 4.115a, 4.118, Diagnostic Codes 7801-7806, 7819 (2010).

3.  The criteria for an initial compensable rating for onychomycosis with tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (from August 30, 2002 through October 22, 2008); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (2010).

4.  The criteria for an initial rating of 10 percent for status-post varicocele have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, 4115b, Diagnostic Codes 7523, 7120 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

As the May 2005 rating decision granted service connection for the initial rating issues, those claims are now substantiated.  As such, the filing of a notice of disagreement as to the disability rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the disability rating assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The Board observes that as for rating the Veteran's disabilities on appeal, the relevant criteria have been provided to the Veteran, including in August 2006 and  September 2010 statements of the case and in a March 2009 VCAA notice letter.  In March 2008 VA provided the Veteran notice on effective date and disability rating elements.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

By correspondence dated in August 2003, March 2009, and September 2009 the Veteran was informed of the evidence and information necessary to substantiate the service connection for epididymitis claim, the information required of the appellant to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  As VCAA notice was not completed prior to the initial AOJ adjudication of the epididymitis claim, such notice was not compliant with Pelegrini.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  In accordance with the instructions in the February 2009 Board remand, the Veteran was scheduled for a VA examination that was to address the medical mattes presented by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2009 VA examination obtained in this case is adequate, as it included an examination of the Veteran and elicited his subjective complaints.  The October 2009 VA examination described the Veteran's disabilities on appeal in sufficient detail so that the Board is able to fully evaluate the claimed disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

The Board finds that there has been substantial compliance with its February 2009 remand instructions (as to the increased rating claims).  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

I.  Entitlement to service connection for epididymitis.

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

A September 1990 service treatment record reflects that the Veteran was treated for and assessed with low grade epididymitis versus epididymitic cyst.

At a September 2003 VA general medical examination the Veteran indicated that he had denied any subsequent recurrent epididymitis since he had been treated in 1990 during service.  Physical examination revealed a small, vague mass felt just above the left testis.  The diagnosis was right epididymitis treated and resolved in 1990; current examination reveals a tiny epididymal cyst.

At an October 2009 VA examination, the Veteran underwent an ultrasound of the scrotum that revealed small bilateral epididymal cysts.  

While the October 2009 VA examiner noted that recurrent epididymitis was not present on examination, the Board notes that the examiner did not, as requested by the February 2009 Board remand, specifically state whether the cysts were manifested during service or otherwise related to service.  However, as no such cysts were noted on entrance to service, an epididymitic cyst was not ruled out in service, and as such a cyst was shown shortly following service and has not been dissociated from service, service connection for epididymal cysts is warranted.

I.  Initial disability ratings

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant appeal is from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The May 2005 rating decision granted service connection for condyloma acuminata and status-post varicocele, and assigned noncompensable ratings, effective July 9, 2002.  The May 2005 rating decision also granted service connection for onychomycosis with tinea pedis, and assigned a noncompensable rating, effective July 9, 2003.

A.  Condyloma acuminata.

The Veteran's service-connected condyloma acuminata is rated by analogy to stricture of the urethra under Diagnostic Code 7518.  Stricture of the urethra is rated as voiding dysfunction that is rated according to the particular condition as urine leakage urinary frequency or obstructed voiding.  The Board notes, however, that despite the Veteran's November 2008 Board hearing testimony (November 2008 Board hearing transcript, pages 15-19) concerning urinary difficulties, no examiner has attributed such difficulties to the Veteran's condyloma acuminata.  The Board finds that Diagnostic Code 7819, which contemplates benign skin neoplasms, is the most appropriate diagnostic code to evaluate the Veteran's condyloma acuminata.  Under Diagnostic Code 7819 the disorder is rated as scars or based on impairment of function.

At a September 2003 VA skin examination, physical examination revealed five thick keratotic papules on his penis consistent with warts.

At the October 2009 VA examination the Veteran indicated that he continued to have condyloma.  He had been using a topical cream that provided only temporary improvement, as new lesions would erupt on and off.  Physical examination of the genitals was described, in pertinent part, as follows:

The genital examination reveals multiple small warts over the skin, over the tip of the penis.  There is a small raised lesion measuring about 6mm. into 4 mm. almost the same color as that of surrounding skin is present over the right side of the tip of the penis.  Another four small similar, small raised lesions [related to warts] measuring about 1 to 2 mm. are present.  There are two other small, tiny, raised lesions over the tip of the penis present on the left side measuring about 1 to 2 mm.  Not painful.

Under the law as in effect prior to August 30, 2002, Diagnostic Code 7803 provided a 10 percent rating for scars which were superficial, poorly nourished, with repeated ulceration.  Applying the criteria to the facts of his case, the Board finds that a 10 percent rating is warranted for the Veteran's service-connected condyloma acuminata.  Given the recurrent nature and frequency of the Veteran's treatments, the Board finds that his overall disability picture more closely approximates the criteria as described under Diagnostic Code 7803 (as in effect prior to August 30, 2002) for the entire appeal rating period on appeal.

Under the law as in effect prior to August 30, 2002 and through the present, applicable diagnostic codes providing for a rating in excess of 10 percent included Diagnostic Code 7805, which provided for an evaluation of scars based upon limitation of function of the part affected.  However, no limitation of function of the part affected has been asserted by the Veteran or shown by any physical examination.  Likewise, Diagnostic Code 7806 (prior to August 30, 2002) provided that a 30 percent evaluation is warranted for constant exudation or itching, extensive lesions, or marked disfigurement.  However, no such assertion has been made by the Veteran, and the objective medical evidence does not support such findings.  Effective August 30, 2002 through the present, under the rating criteria provided by Diagnostic Code 7806, a 30 percent rating is assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during a twelve month period.  Again, however, no such assertion has been made by the Veteran, and the objective medical evidence, as specifically noted on the September 2003 VA skin examination and October 2009 VA examination, does not support such findings.

In sum, an initial rating of 10 percent for condyloma acuminate is warranted, and the preponderance of the evidence is against an initial rating in excess of 10 percent for condyloma acuminata.

B.  Onychomycosis with tinea pedis.

The Veteran's onychomycosis with tinea pedis has been rated as noncompensable under a general set of criteria applicable to the skin found at 38 C.F.R. § 4.118, Diagnostic Code 7806.

Under the criteria found at Diagnostic Code 7806 during the applicable appeal period (in other words, effective from August 30, 2002), a 10 percent rating is assigned for dermatitis or eczema that has affected at least 5 percent, but less than 20 percent, of the entire body; or at least 5 percent, but less than 20 percent, of exposed areas affected; or that requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118

At a September 2003 VA skin examination, physical examination revealed powdery scales between his toes and on his feet with lateral toenail dystrophy of both great toenails and the left second toenail and both fifth toenails; some fissuring between his toes was also noted.  The examiner noted that the Veteran's total body surface area affected by his rash (including the groin and feet, and minimally the penis) was four percent.

At his November 2008 Board hearing (November 2008 Board hearing transcript, pages 19-23) the Veteran indicated that he was currently using topical creams to treat his feet and toes.  He indicated that his toes had discoloration, cracking, and constant itching.  He did not usually have to change his socks during the day.

At the October 2009 VA examination, the Veteran indicated that he had athletes foot in the distal part of both feet and in between the toes off and on since 2003.  He also stated that he had skin lesions over both feet pertaining to tinea pedis to which he had been applying a local spray and powder.  Physical examination of the feet revealed minimal peeling of the skin present in between the toes of both feet, as well as the distal part of the soles of both feet.  Minimal hyperkeratosis and thickening was noted over the medial part of both great toes as well as minimal thickening of both great toenails, with no other obvious onychomycosis changes noted.  The second and fifth toenails of both feet had minimal thickening and distortion, and were slightly pale when compared to the others.  There was no pain noted.

The Veteran's skin disability of the feet does not affect five percent of his entire body, and intermittent systemic therapy has not been used to treat the skin disability.  These findings do not indicate that the Veteran's disability more closely approximates the disability picture described in the rating criteria for compensable disability rating under 38 C.F.R. § 4.118, Diagnostic Code 7806.

In sum, and based on a review of the record, the Board determines that the preponderance of the evidence is against a compensable rating for the Veteran's onychomycosis with tinea pedis.


C.  Varicocele.

The Veteran is presently assigned a noncompensable evaluation for left varicocele pursuant to Diagnostic Code 7523.  Under Diagnostic Code 7523, disabilities of the testis are rated based on atrophy.  Diagnostic Code 7523 provides a noncompensable rating for complete atrophy of one testicle and a maximum 20 percent rating when there is complete atrophy of both testes.  38 C.F.R. § 4.115b.

In this case, there is no basis for the assignment of an initial compensable rating for left varicocele under code 7523.  In this regard, the Board notes that no atrophy has been documented in any VA or private clinical record.

The Board finds that Diagnostic Code 7120 is the most appropriate code for assignment in this case as it most accurately contemplates the primary type and level of impairment associated with the Veteran's left varicocele disability.  Under Diagnostic Code 7120, a noncompensable disability rating is warranted for asymptomatic varicose veins that are palpable or visible.  The next higher rating of 10 percent is warranted where the evidence demonstrates intermittent edema of an extremity or aching and fatigue in a leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.

Here, the Board notes that the Veteran has provided credible statements and testimony to the effect that he has experienced swelling and pain in the left epidyminal area, and such complaints and findings were documented in the October 2009 VA examination.  In short, the Board believes that overall, the criteria for the assignment of a 10 percent evaluation for status-post varicocele have been approximated.

There is no basis for the assignment of a 20 percent evaluation under Diagnostic Code 7120 for any portion of the appeal period.  In this regard, under Diagnostic Code 7120 (varicose veins) a 20 percent rating is warranted when there is persistent edema, incompletely relieved by elevation of extremity with or without beginning stasis pigmentation or eczema.  None of the aforementioned manifestations have been shown or even nearly approximated during the appeal period in conjunction with the service-connected varicocele.

In sum, an initial rating of 10 percent for the Veteran's varicocele is warranted, and the preponderance of the evidence is against an initial rating in excess of 10 percent for the Veteran's varicocele.

Conclusion to rating claims

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning the disabilities on appeal.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible and consistent in the reports of the symptoms he experiences, and such reports have led to increased ratings in this appeal, and with the medical evidence of record, the accounts of the Veteran's symptomatology are consistent with the ratings currently assigned or continued by this decision.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit more favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's service-connected disabilities are not so unusual or exceptional in nature as to render the schedular rating inadequate.  The Veteran's disabilities have been evaluated under the applicable diagnostic codes that have specifically contemplated the level of occupational impairment caused by the disabilities on appeal.  The evidence does not reflect that any of the disabilities on appeal, alone, have caused marked interference with his employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  In this regard, the most recent evidence of record indicates that the Veteran is employed full-time.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Service connection for epididymitis cysts is granted.

An initial rating of 10 percent for manifestations of condyloma acuminata is granted, subject to the applicable law governing the award of monetary benefits.

An initial compensable disability rating for onychomycosis with tinea pedis is denied.

An initial rating of 10 percent for status-post varicocele is granted, subject to the applicable law governing the award of monetary benefits.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


